61 F.3d 894
Thomas A. Burke, William F. Burke, Jr., William F. Burke,Sr., Modular Development Corporationv.Phyllis Ford, Contract Administrator for Office of Housingand Community Development of City of Philadelphia, W. WilsonGoode, Mayor of City of Philadelphia, Arvelle Jones,Director of Operations of Office of Housing and CommunityDevelopment of City of Philadelphia, Raymond Kahn, ContractAuditor of Office of Housing and Community Development ofCity of Philadelphia,
NO. 94-2076
United States Court of Appeals,Third Circuit.
June 12, 1995
Appeal From:  E.D.Pa., No. 92-cv-05811

1
APPEAL DISMISSED.


2
Federal Reporter.  The Third Circuit provides by rule for the reporting of opinions having 'precedential or institutional value.  An opinion which appears to have value only to the trial court or the parties is ordinarily not published.' The Federal Reporter tables are prepared from lists of cases terminated by judgment orders, unpublished per curiam opinions and unpublished signed opinions, indicating the disposition of each case, transmitted by the Court.  Third Circuit Rules, App. 1, Internal Operating Procedures, Ch. 5, sec. 5.1, 28 U.S.C.A.)